An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUFREME CDURT
OF
NEVADA

{23; mm «aw-b

 

IN THE SUPREME COURT OF THE STATE OF NEVADA
CURTIS EDDIE, TRUSTEE OF THE
1065 THRILL COURT #101 TRUST,

N0.  I
Appellants, E %

vs. JAN 1 ‘l 2M5
GREEN TREE SERVICING, LLC,

ﬁesgomdent.

TRACIE Kl LINDEMAN
CLERK OF SUPREME CQURT

BY ‘

:JEPUTY CLERK
ORDER OF REWRSAL AND REMAN'D

The parties have stipulated that the appealed-from order
should be reversedin light of this court’s opininn in SFR Investments Pool
1, LLC v. US. Bank, NA, 130 Nev. _, 334 P.3d 408 (2014). We hereby
approve the etipulatien and

REVERSE the arder granting the motion t0 dismiss AND
REMAND this matter to the district cuurt for further proceedings

consistent with this order.

  
   

Parr guirre

 

Dauglaa '2 i  I ‘

0ng , J.
Cherry

cc: Hon. Nancy L. Alli; District Judge
The Dean Legal Group, Ltd.
Breaks Hubley LLP
Eighth District Court Clerk

15—0153